Citation Nr: 1330576	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  10-48 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities.

3. Entitlement to a disability rating in excess of 20 percent for residuals of post-operative bilateral nerve sparing bladder neck sparing radical prostatectomy.

4.  Entitlement to compensation for peripheral vascular disease secondary to a ruptured femoral artery under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to May 1971, to include a tour of duty in the Republic of Vietnam.  His decorations include the Combat Infantryman Badge and the Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an April 2009 decision by the Department of Veterans Affairs (VA), Regional Office (RO), in North Little Rock, Arkansas.

In September 2011, the Veteran testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of the hearing is of record.  The provisions of 38 C.F.R. § 3.103(c)(2) imposes two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  It was suggested that additional evidence be obtained and additional evidence was submitted with a waiver of RO consideration. The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

In being cognizant of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has re-characterized the claim of service connection for PTSD more generally as an acquired psychiatric disability.  In Clemons, the Court instructed that VA should consider alternative current conditions within the scope of the filed claim.  Id.   The Board finds that Clemons is applicable here as the records reflect treatment for additional psychiatric disability, to specifically include depression.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

This appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  VA will notify you if further action is required on your part.  


REMAND

The Veteran asserts that he has a psychiatric disorder, to include PTSD, as a result of his period of active service.  In his April 2008 claim, the Veteran reported that he had been having recurrent nightmares of his experiences in Vietnam.  During his September 2011 hearing, he indicated that he had been diagnosed with depression that was manifested as a result of his service-connected disabilities.  Specifically, he described that he was constantly worried about being offensive to other people because of the smell of urine from leakage that resulted from his prostate cancer.  He added that he was experiencing related erectile dysfunction which also contributed to his depression.

The Veteran's service treatment records are negative of reports of or treatment for a psychiatric disorder during his period of active service.

Several clinical work-ups, including VA outpatient treatment record dated in December 2008 and a VA examination in April 2009 demonstrate that the  Veteran does not exhibit sufficient symptomatology to warrant a diagnosis of PTSD.  Diagnoses have consistently been major depressive disorder.  Outpatient treatment reports, including a January 2011 entry, notes that the Veteran had a history of depression with increased anxiety due to health concerns.  It is not clear from the record whether the major depressive disorder or other psychiatric disability had its clinical onset in service or is related to service-connected disability, including coronary artery disease, residuals of a prostatectomy, and/or erectile dysfunction.  

With regard to the issue of service connection for peripheral neuropathy of the upper and lower extremities, during his September 2011 hearing the Veteran testified that service connection is warranted because of numbness and tingling that he experiences in both his arms and legs.  He attributed the numbness to exposure to Agent Orange during his period of active service in the Republic of Vietnam.  He denied that he had  been diagnosed with diabetes mellitus.

Effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents.  The amendments implement a decision by the Secretary to clarify and expand the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents and to ensure compliance with court orders from the class action litigation of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal.). In the National Academy of Sciences' (NAS) report Veterans and Agent Orange: Update 2010, NAS concluded that early onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  NAS also reaffirmed the conclusion in its prior reports that data did not suggest that exposure to herbicides led to the development of delayed-onset chronic peripheral neuropathy.  

Therefore, VA amended §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient. VA also amended § 3.816, the regulation governing retroactive awards under the Nehmer court orders for certain diseases associated with herbicide exposure, by removing the language from paragraph (b)(2) that the Nehmer court orders only apply to presumptions established before October 1, 2002 and removing the list of conditions.  These amendments apply to claims received by VA on or after September 6, 2013 and to claims pending before VA on that date.  VA will also apply this rule in readjudicating certain previously denied claims as required by the Nehmer court orders.  See 78 Fed. Reg. 54763-54766 (September 6, 2013).  

However, a Veteran is not precluded from establishing the necessary linkage for service connection with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The provisions set forth in Combee, which, instead, concerned exposure to radiation, are nonetheless applicable in cases, as here, involving exposure to Agent Orange.  See McCartt v. West, 12 Vet. App. 164, 167 (1999). 

In light of the asserted linkage between the Veteran's peripheral neuropathy and his already conceded exposure to Agent Orange in Vietnam, the Board believes a medical nexus opinion is needed to fairly decide this appeal.  VA's duty to assist includes the duty to conduct a thorough and contemporaneous medical evaluation which is accurate and fully descriptive.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the Board finds that a VA examination of the Veteran to determine the precise nature and etiology of the asserted peripheral neuropathy of the upper and lower extremities would be helpful in adjudicating this claim.

With regard to the issue of an increased disability rating for residuals of post-operative bilateral nerve sparing bladder neck sparing radical prostatectomy, during his September 2011 hearing, the Veteran asserted that his residual symptoms had increased in severity to the point that he was experiencing leakage requiring the use of pads.  He also reported experienced erectile dysfunction.  A review of the medical evidence of record shows that VA outpatient treatment records dated through June 2010 show that the Veteran's residual disability was stable and had not required the use of a pad for leakage.  Additionally, VA outpatient treatment records dated in June 2011 show that the Veteran was experiencing elevated prostate-specific antigen levels.  Because there may have been significant changes in the Veteran's condition, the Board finds that a new VA examination is needed to fully and fairly evaluate the Veteran's claim for an increased disability rating.  See Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

With regard to the issue of compensation for peripheral vascular disease secondary to a ruptured femoral artery under the provisions of 38 U.S.C.A. § 1151, the Veteran asserts that he has additional disability in the form of circulatory problems, numbness, and tingling in the right leg as a result treatment at a VA medical facility in December 2007.  VA outpatient treatment records dated from December 2008 to January 2009 confirm that the while the Veteran was undergoing a cardiac catheterization procedure, he had to undergo emergency surgery to repair an injury to the right femoral artery.  

Under the provisions of 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment results in additional disability or death that is not the result of the Veteran's own willful misconduct or failure to follow instructions, compensation is awarded in the same manner as if the additional disability or death were service-connected.  See also 38 C.F.R. §§ 3.361, 3.800(a). 

A claimed disability is a qualifying additional disability if such disability was not the result of the Veteran's willful misconduct and (1) the disability was caused by medical or surgical treatment furnished the Veteran under any law administered by the Secretary, and the proximate cause of the disability was due to either (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical or surgical treatment, or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151. 

While the medical evidence of record confirms that the Veteran required an emergency surgical procedure following a cardiac catheterization to repair an injury to the femoral artery, the record is unclear as to whether additional disability was sustained and currently experienced by the Veteran.  To date, the Veteran has not been afforded a VA examination so as to ascertain the nature of his asserted additional disability that resulted from the December 2007 medical treatment.  As such, the Board finds that a VA examination is needed to fully and fairly evaluate the Veteran's claim.  See McLendon, 20 Vet. App. at 79. 

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the appropriate VA medical facilities and attempt to obtain any ongoing medical treatment records pertaining to the Veteran for his asserted disabilities that are not yet associated with the claims file.  All records obtained should  be associated with the Veteran's claims file.

2.  The RO/AMC shall schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disability, including major depressive disorder.  The claims file, and a copy of this remand, must be provided to and reviewed by the examiner in conjunction with the examination.

If a psychiatric disability is exhibited, is it at least as likely as not that it had its clinical onset in service, a psychosis was exhibited within the first post service year, or is the psychiatric disability otherwise related to service.

The examiner should also provide an opinion as to whether any psychiatric disability was, at least as likely as not, either caused or aggravated by a service-connected disability (coronary artery disease, residuals of radical prostatectomy, erectile dysfunction, major depressive disorder).  If aggravated, specify the baseline of psychiatric disability prior to aggravation, and the permanent, measurable increase in psychiatric disability resulting from the aggravation.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The RO/AMC shall schedule the Veteran for a VA examination to determine the nature and etiology of his asserted peripheral neuropathy of the upper and lower extremities, to include as secondary to Agent Orange exposure.  The claims file, and a copy of this remand, must be provided to and reviewed by the examiner in conjunction with the examination.

If peripheral neuropathy of the upper and/or lower extremities is exhibited, is it at least as likely as not that it had its clinical onset in service, within the first post service year, or is otherwise related to service, including presumed Agent Orange exposure in Vietnam.

The examiner should also provide an opinion as to whether any peripheral neuropathy was, at least as likely as not, either caused or aggravated by a service-connected disability (coronary artery disease, residuals of radical prostatectomy, erectile dysfunction, major depressive disorder).  If aggravated, specify the baseline of peripheral neuropathy disability prior to aggravation, and the permanent, measurable increase in peripheral neuropathy disability resulting from the aggravation.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4.  The RO/AMC shall schedule the Veteran for a VA examination to determine the current nature, extent, and severity of his residuals of post-operative bilateral nerve sparing bladder neck sparing radical prostatectomy.  The claims file must be made available to and reviewed by the examiner.  The examiner must record the full history of the disorder, including the Veteran's account of symptomatology.  All necessary tests and studies should be conducted and associated with the claims file. All findings and conclusions should be set forth in a legible report.

The examiner is asked to describe all signs and symptoms of the Veteran's residuals of radical prostatectomy.  In offering each of the opinions, the examiner must acknowledge and discuss the pertinent evidence of record, medical and lay, to include the Veteran's competent and credible account of voiding dysfunction and urinary frequency. 

The examiner is requested to specifically detail the nature, extent and severity of any: 

(a)  renal dysfunction; 

(b)  urinary tract infection [the frequency and severity of the condition, and whether medication or inpatient treatment was necessary]; 

(c)  voiding dysfunction, noting the need for an appliance or the use absorbent materials [If absorbent materials are necessary, please state the frequency those materials must be changed.  If absorbent materials are not used for any reason but appear necessary, please estimate the frequency with which they should be changed.  Please state the basis for the opinion.];

(d)  urinary frequency, noting the frequency of both daytime and nighttime voiding intervals;

(e)  indicate the effect the Veteran's residuals of radical prostatectomy have on his ability to obtain and maintain gainful employment.

Any opinions expressed must be accompanied by a complete rationale.

5.  The RO/AMC shall schedule the Veteran for a VA examination to obtain an opinion as to whether it is at least as likely as not that the Veteran has additional disability, to peripheral vascular disease with ruptured femoral artery, proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault of VA in furnishing the hospital care, medical or surgical treatment, or examination, or an event not reasonably foreseeable, as a result of a cardiac catheterization procedure conducted in December 2007.  

In offering this assessment, the examiner must comment on the Veteran's competent lay reports regarding the circumstances of the cardiac catheterization procedure and resulting femoral artery repair surgery and specifically address the likelihood that the surgery.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The examiner must provide a rationale for each opinion given.

6.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



Department of Veterans Affairs


